Citation Nr: 1232083	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1976.

This appeal arises from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran is currently service-connected for PTSD and assigned a 30 percent rating for that disability effective July 21, 2009.  In reviewing the claims folder the Board identified relevant records that have not been obtained.  Namely, the VA examiner reported that the Veteran had been treating with private psychiatrist Dr. H. from July 2009 continuing up through the date of the December 2009 VA examination.  In the January 2010 notice of disagreement, the Veteran reported that Dr. H. had been treating him for "six months."  However, the claims file only contains two treatment records from Dr. H., dated July 2009 and August 2009.  There do not appear to be VA or private records pertaining to later treatment in the record; in fact, there are no medical records dated after August 2009.  Consequently, it appears that there are potentially outstanding relevant medical records.  Therefore, while on remand, the Veteran should be requested to identify any VA Medical Centers and private practitioners where he is receiving treatment for PTSD, and where he was treated after August 2009.  Any outstanding medical records from such facilities, and from Dr. H., should be obtained for consideration in connection with the Veteran's appeal. 

VA's duty to assist includes undertaking reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Additionally, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record reflects that the Veteran was afforded a VA examination in December 2009.  The Board finds that an additional examination is necessary.  The Veteran alleged in his notice of disagreement that his symptoms warrant a higher level of disability than that which is contemplated by his current rating.  Specifically, he reported that his symptoms were mischaracterized as "mild" in the RO's rating decision, when the physicians of record opined that they were "moderate."  He also asserted that his private treating physician, Dr. H., found his PTSD symptoms caused major impairment while the VA examiner found they caused moderate impairment, and that the Global Assessment of Functioning (GAF) scores he has been assigned reflect a higher degree of disability than that contemplated by his current evaluation.  In light of the Veteran's contentions, the potentially outstanding medical records, and the length in time since the Veteran last underwent a comprehensive mental examination, the Board finds that, after associating any outstanding treatment records with the claims folder, the Veteran must be afforded another VA examination to assess the current severity of his PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare providers who treated him for his PTSD.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. H. at Goldsboro Psychiatric Clinic dated from August 2009 to the present, that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and document said determination in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be undertaken.  The claims file must be made available to and reviewed by the examining physician.  The examination report should note said review.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered must be provided.  Following the examination, the examiner should address the following:

a)  Determine the current severity of the Veteran's service-connected PTSD.  Describe all symptoms caused by the service-connected PTSD and the impact on the Veteran's occupational and social functioning.  The examiner should provide a GAF score, as well as an interpretation of the score's meaning.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence, with consideration as to both the propriety of staged ratings, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), and whether the Veteran is entitled to an extra-schedular rating.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

